existed for filing the underlying complaint, we conclude that petitioner has
                demonstrated that our intervention is warranted.        See Smith v. Eighth
                Judicial Dist. Court, 107 Nev. 674, 677, 679, 818 P.2d 849, 851, 853
                (1991); Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840,
                844 (2004). Accordingly, we
                              ORDER the petition GRANTED AND DIRECT THE CLERK
                OF THIS COURT TO ISSUE A WRIT OF MANDAMUS instructing the
                district court to vacate its September 11, 2012, order and its September 6,
                2013, judgment to the extent that those orders imposed sanctions against
                petitioner.



                                           A-   44-%           , C.J.
                                        Hardesty



                Parraguirre



                                                           Saitta


                                                              Poday                  , J.
                Gibbons                                    Pickering



                cc: Hon. David A. Hardy, District Judge
                     Kenneth Dale Sisco
                     Robison Belaustegui Sharp & Low
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A